Citation Nr: 1144215	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  10-07 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia patella, post-operative. 

2. Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia patella.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1997 to June 2000.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified before the undersigned Veterans Law Judge at an August 2011 Video Conference hearing.  A transcript of that proceeding has been associated with the claims file.  

The issue of entitlement to an earlier effective date for chondromalacia patella of the left knee has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 9, January 2007.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claims for disability evaluations in excess of 10 percent for chondromalacia patella of the left and right knee.  

At the August 2011 Video Conference hearing, the Veteran stated his right and left knee disabilities have worsened since his last VA examination in November 2008.  Specifically, despite having arthroscopic surgery on the left knee in August 2008, he testified that he experiences increased pain, swelling, giving way, locking, and instability of both knees.  He also reported that he has fallen on several occasions at work and that he missed work due to knee problems.  Lastly, the Veteran stated that he has painful, residual scars from the August 2008 left knee surgery.  

Based on the foregoing, the November 2008 VA examination is too remote in time to address the current severity of the Veteran's service-connected chondromalacia of the left and right knee. See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand these matters to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his chondromalacia patella of the left and right knee, to include any residual surgical scarring of the left knee. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995). 

Finally, a remand is also necessary to obtain outstanding VA medical records.  The record reflects that the Veteran stated at the August 2011 Video Conference hearing that he was currently receiving treatment for his knee conditions at the VAMC and that he attends VA physical therapy.  The Veteran also noted that he underwent a recent MRI.  The aforementioned VA medical records have yet been associated with the claims folder.  Because it appears that these outstanding VA records may contain information pertinent to his claims, those records are relevant and should be obtained. 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain any of the Veteran's outstanding VA treatment records dated from November 2008 to the present.  This should specifically include the referenced records from VA physical therapy, as well as any recent MRI reports.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim. 

2. After the foregoing development has been performed, the Veteran should be scheduled for a new VA examination to determine the current level of severity for his chondromalacia patella of the left (post-operative) and right knees.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed. 

The examiner should write a comprehensive report discussing the current severity of the Veteran's chondromalacia patella of the left and right knee.  All necessary testing should be provided, including range of motion tests.  Additionally, the examiner should specifically state if the Veteran has any recurrent subluxation or lateral instability of the right knee and, if so, whether those symptoms are slight, moderate, or severe. 

The examiner should also be asked to determine whether the right knee exhibits weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disability; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).

Lastly, in addition to orthopedic findings, the examiner should assess the severity of the Veteran's scars, including the size of each scar and such findings as tenderness, tissue loss, induration, keloid formation, and limitation of motion, and any other findings that are relevant.  

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response and the case should be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


